PER CURIAM.
The petitioner filed this original proceeding seeking a writ in the nature of manda*237mus under C.A.R. 21. We issued a rule to show cause why the respondent should not be ordered to grant petitioner credit on his Colorado sentence with the time he was in New Mexico pursuant to the Agreement on Detainers, section 24-60-501 et seq., C.R.S. 1973.
The District Attorney for Pueblo County has entered his appearance on behalf of the respondent and agrees with the petitioner that the time spent in New Mexico pursuant to the Agreement on Detainers should be counted against petitioner’s original sentence to the Pueblo County Jail.
The rule is made absolute.
DUBOFSKY, J., does not participate.